department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b program name c name d website e date f dates g month y quantity z dollars dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you are operating a scholarship program called b your purpose is to help deserving students receive financial assistance for the professional training necessary to build successful long-term careers in the cosmetology industry b was established to honor the memory of c who achieved worldwide success through sacrifice hard work and determination in the cosmetology industry currently you are annually awarding approximately y grants for z dollars the award is made on a one-time basis and is not renewable your board will determine the number of grants and the grant amount a scholarship recipient cannot be related to a member of your selection committee or to any disqualified_person all grants are made on objective and non-discriminatory basis to be considered applicants must be currently applying for entrance into either a cosmetology or a barber school or actively enrolled in a cosmetology barber program of their choice high school students are to apply during the final semester of their senior year if potential applicants are graduating from a cosmetology barber school between the dates of f of the current award year they are not eligible to apply esthetician or nail training students are also not eligible to apply for your scholarships your program is publicized on the website d furthermore applicants are able to access detailed instructions on the application process as well as download the application in either word or pdf format from d applicants must complete the application which requires them to provide biographical information educational background and any honors received work history and financial information applicants must also submit a one-page essay which describes why they want to be a cosmologist their financial need and ambitions interests and a brief family history applicants are also required to submit one or two letters of recommendation complete application packages are due on e incomplete and late applications will not be considered an independent committee composed of individuals drawn from the industry's professional organizations family representatives of your foundation and foundation board members will select the recipients committee members are allowed to serve until they choose to retire new members are selected by invitation and confirmed by a board vote the selection committee members score the application packages using the following is based on the quality of the essay is based on the applicants' desire and enthusiasm for a cosmetology career is based on life experiences such as work history life experiences and volunteerism is based on financial need the recipients will generally be notified by the end of g once the recipients are selected your committee will confirm their enrollment in the school they indicated in their application and you will pay the award directly to the school half of the award will be paid_by the end of g and the other half during the recipients' month of graduation if a recipient fails to complete their program all awarded monies must promptly be repaid to you you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds letter catalog number 58222y held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent letter catalog number 58222y you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all 'funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
